Exhibit 99.3 News Release FOR IMMEDIATE RELEASE JUNE 13, 2011 CHESAPEAKE ENERGY CORPORATION INCREASES QUARTERLY COMMON STOCK DIVIDEND BY 17% AND DECLARES PREFERRED STOCK DIVIDENDS OKLAHOMA CITY, OKLAHOMA, JUNE 13, 2011 – Chesapeake Energy Corporation (NYSE:CHK) today announced that its Board of Directors has declared a $0.0875 per share quarterly dividend that will be paid on July 15, 2011 to common shareholders of record on July 1, 2011.Chesapeake has approximately 658 million common shares outstanding.In addition, Chesapeake’s Board has declared dividends on its outstanding convertible preferred stock issues, as stated below. 4.50% 5% (2005B) 5.75% 5.75% (Series A) NYSE Symbol CHK Pr D N/A
